Citation Nr: 1121225	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-11 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota


THE ISSUE

Propriety of termination of death pension benefits due to excessive income, effective March 1, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to December 1954.  He died in October 2003.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the PMC in St. Paul, Minnesota, which discontinued death pension benefits effective March 1, 2009, based on excessive income.  


FINDINGS OF FACT

1.  The appellant began receiving $1,084 per month ($13,008, per year) of Social Security widow's retirement benefits, effective March 1, 2009.

2.  The appellant received $3,595 from a onetime sale of private corporation shares in August 2008.

3.  The appellant reported no excludable expenses.


CONCLUSION OF LAW

Termination of the appellant's nonservice-connected death pension benefits on March 1, 2009, due to excessive income was proper.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. §§ 3.271, 3.272 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's appeal for restoration of death pension benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
The appellant did not file a claim for termination of death pension benefits but, instead, filed a February 2009 pension eligibility verification form, reporting additional income.  On this basis, the PMC determined that she was no longer eligible for death pension benefits.  The PMC notified her of its proposed decision in April 2009 and provided her with notice of her procedural and appellate rights.  The VCAA duty to notify provisions are limited to providing notice when a claimant files a complete or substantially complete claim.  Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed.Cir. 2007).  The notice obligation does not extend beyond this filing.  Id.  There is no VCAA duty to notify obligation in this case as the appellant did not file a claim.  The pension reduction process contains its own due process procedures, including notice and opportunity to respond.  The PMC fulfilled those obligations in the April 2009 decision to terminate the death pension benefits.  There is no notice obligation left unfulfilled.  

The Board also finds that the duty to assist has been discharged.  The appellant has not identified any outstanding evidence that she wished to associate with the claims file.  The appellant's responses to the PMC have been that her SSA benefits are not countable income.  She has not provided any notice of any expenses which may be excludable, as discussed below.  The Board finds that there is no outstanding evidence that may be associated with the claims file.  The duty to assist is satisfied.  

There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case.  Any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Termination of Nonservice-Connected Death Pension Benefits

The appellant contends that the RO terminated her death pension benefits inappropriately by counting Social Security widow's benefits as income.  For the reasons that follow, the Board concludes that the termination of death pension benefits was proper.
The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273 (2010).  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271 (2010).  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  The Veteran's wartime service is not at issue.  See 38 C.F.R. § 3.23.  Here, the appellant was awarded a month of death pension benefits, before the benefit was terminated for excessive income, effective March 1, 2009.

In February 2009, the appellant wrote to report the commencement of SSA widow's benefits.  She stated that her monthly checks would begin due to her 60th birthday.  

The PMC confirmed that the appellant would receive monthly SSA benefits in the amount of $1084.  Her annual SSA income was calculated to be $13,008.  

The PMC decided that the appellant's income was excessive, warranting termination of death pension benefits.  The PMC notified the appellant of this decision in April 2009, indicating that the termination of the benefits would be effective March 1, 2009, when the first of her SSA monthly distributions occurred.

The Board notes that the PMC also included a onetime amount of $3,595 in assessing her annual income.  The $3,595 amount was reported by the appellant in September 2008.  The appellant reported that she received the amount after a share of private corporation shares owned by the Veteran was distributed to his survivors.  The amount was counted for that annualized twelve months, creating an overpayment, as stated by a November 2008 decision.  As described above, a non-recurring amount is to be applied for a full 12-month annualization period following receipt of the income.  The appellant objected to its inclusion in calculating her ongoing award.  The Board concludes that the calculation was correct.  

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  Effective December 1, 2008, the income limit for a spouse with no dependents was $7,933.00.  

Certain expenses may be deducted, or "excluded," from countable income.  Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  While the appellant argues that SSA benefits should not be counted, she offers no legal argument why this should be.  The Board finds that the full SSA widow's benefit amount is countable as income to her, effective March 1, 2009.  

The Board notes that the appellant provided notice of her SSA benefits on a VA Form 21-0518.  This form includes a variety of questions designed to elicit information regarding income, net worth, and certain expenses that may be excluded from countable income.  The appellant denied having any medical, educational or vocational rehabilitation expenses.  

The Board finds that the appellant has income of $13,008, from SSA benefits and $3,595, from the sale of shares, totaling $16,603, beginning on March 1, 2009.  After the twelve month annualization of the share sale expired in August 2009, her annualized income became $13,008.  The Board finds that there are no expenses that may be excluded from income.  The maximum annual pension rate was and is $7,933 per year.  The appellant's income exceeds the maximum annual income rate as of March 1, 2009, both during and after the annualization of the share sale.  

Thus, the Board concludes that termination of the appellant's death pension benefits on March 1, 2009, was warranted.  Clearly, the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the issue on appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Restoration of death pension benefits, effective March 1, 2009, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


